Name: Commission Implementing Regulation (EU) 2016/132 of 1 February 2016 fixing the closing date for the submission of applications for private storage aid for pigmeat under Implementing Regulation (EU) 2015/2334
 Type: Implementing Regulation
 Subject Matter: animal product;  distributive trades;  economic policy;  agricultural policy;  trade policy;  cooperation policy;  agricultural structures and production
 Date Published: nan

 2.2.2016 EN Official Journal of the European Union L 25/56 COMMISSION IMPLEMENTING REGULATION (EU) 2016/132 of 1 February 2016 fixing the closing date for the submission of applications for private storage aid for pigmeat under Implementing Regulation (EU) 2015/2334 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular point (b) of the first subparagraph and the second subparagraph of Article 18(2) thereof, Whereas: (1) Private storage aid granted pursuant to Commission Implementing Regulation (EU) 2015/2334 (2) has had a favourable effect on the pigmeat market. A further stabilisation of prices is expected. (2) The granting of private storage aid for pigmeat should therefore be ended and a closing date for the submission of applications should be set. (3) For the sake of legal certainty, Implementing Regulation (EU) 2015/2334 should be repealed. (4) In order to avoid speculation, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The closing date for the submission of applications for private storage aid for pigmeat under Implementing Regulation (EU) 2015/2334 shall be 3 February 2016. Article 2 Implementing Regulation (EU) 2015/2334 is repealed with effect from 3 February 2016. However, it shall continue to apply in respect of contracts concluded under that Regulation. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 2016. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Implementing Regulation (EU) 2015/2334 of 14 December 2015 opening private storage for pigmeat and fixing in advance the amount of aid (OJ L 329, 15.12.2015, p. 10).